1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   STATE FARM LIFE INSURANCE                          )    Case No.: 1:18-cv-1373-LJO- JLT
     COMPANY,                                           )
12                                                      )    ORDER DIRECTING THE CLERK TO CLOSE
                    Plaintiff,                          )    THE ACTION
13                                                      )
            v.
14                                                      )    (Doc. 34)
     BONIFACE OUTTA, et al.,                            )
15                                                      )
                    Defendants.                         )
16
17          On July 2, 2019, the parties filed a stipulation indicating all parties agreed that the above-
18   captioned action is dismissed in its entirety, with prejudice. (Doc. 34) Pursuant to Fed.R.Civ.P.
19   41(a)(1)(A)(ii), “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of
20   dismissal signed by all parties who have appeared.” Because all remaining parties who have appeared
21   signed the stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d
22   688, 692 (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based upon the stipulation of the
23   parties, the Clerk of Court is DIRECTED to close this action.
24
25   IT IS SO ORDERED.
26      Dated:     July 3, 2019                                   /s/ Jennifer L. Thurston
27                                                          UNITED STATES MAGISTRATE JUDGE

28
